Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated April 20, 1977 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue a grant of aid to dependent children. Determination annulled, on the law, without costs or disbursements, and respondents are directed to *1019reinstate the grant retroactively, as of the date of its termination. In the absence in this record of a showing of lack of need, we are not persuaded that the determination to discontinue public assistance to a mother and two infant children was supported by substantial evidence (see Matter of Rosa v Lavine, 50 AD2d 571). Latham, J. P., Gulotta, Margett and Hawkins, JJ., concur.